               Case 2:18-cr-00690-ODW Document 58 Filed 07/13/20 Page 1 of 9 Page ID #:307

                                                        United States District Court
                                                        Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.            CR 18-00690-ODW

 Defendant           Marcus Levar Ayers                                      Social Security No. 8         5   5   2
 akas:                                                                       (Last 4 digits)

                                          JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                   MONTH   DAY   YEAR
             In the presence of the attorney for the government, the defendant appeared in person on this date.     July    13   2020

  COUNSEL                                                                 Adam Olin, DFPD
                                                                            (Name of Counsel)

      PLEA           X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO            NOT
                                                                                                               CONTENDERE        GUILTY
           There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
     FINDING
          Count 1s: 18: 922(g)(1): Felon in possession of Firearms and Ammunition
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM    Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER   custody of the Bureau of Prisons to be imprisoned for a term of:
                     PROBATION for (5) Five years on Count 1s of the First Superseding Information.

Under the following terms and conditions:
1.       The defendant shall comply with the rules and regulations of the United States Probation & Pretrial
         Services Office and General Order 20-04, excluding Condition 14 of Section 1 of that Order.


2.       During the period of community supervision, the defendant shall pay the special assessment in accordance
         with this judgment's orders pertaining to such payment.


3.       The defendant shall cooperate in the collection of a DNA sample from himself.


4.       The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit
         to one drug test within 15 days of judgment being entered and at least two periodic drug tests thereafter,
         not to exceed eight tests per month, as directed by the Probation Officer.


5.       The defendant shall submit his person, property, house, residence, vehicle, papers, computers (as defined
         in 18 U.S.C. § 1030(e)(1)), cell phones, other electronic communications or data storage devices or media,
         email accounts, social media accounts, cloud storage accounts, or other areas under the defendant’s control,
         to a search conducted by a United States Probation Officer or law enforcement officer. Failure to submit

CR-104 (wpd 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                 Page 1
               Case 2:18-cr-00690-ODW Document 58 Filed 07/13/20 Page 2 of 9 Page ID #:308

 USA vs.      Marcus Levar Ayers                                    Docket No.:   CR 18-00690-ODW

         to a search may be grounds for revocation. The defendant shall warn any other occupants that the premises
         may be subject to searches pursuant to this condition. Any search pursuant to this condition will be
         conducted at a reasonable time and in a reasonable manner upon reasonable suspicion that the defendant
         has violated a condition of his supervision and that the areas to be searched contain evidence of this
         violation.


6.       As directed by the probation officer, the defendant must notify specific persons and organizations of specific risks
         posed by the defendant’s criminal record, and must permit the probation officer to confirm the defendant’s
         compliance with such requirement and to make such notifications



It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due
immediately.



Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established an
inability to pay any fine.


The Court authorizes the Probation & Pretrial Services Office to disclose the Presentence Report to the
substance abuse treatment provider to facilitate the defendant's treatment for narcotic addiction or drug
dependency. Further redisclosure of the Presentence Report by the treatment provider is prohibited without
the consent of this Court.


Pursuant to 18 U.S.C. § 3553(a), the Court shall impose a sentence sufficient, but not greater than necessary,
to comply with the purposes set forth in paragraph (2) of this subsection. The Court, in determining the
particular sentence to be imposed, shall consider --
         1.          The nature and circumstances of the offense and the history and characteristics of the defendant;
         2.          The need for the sentence imposed --
         a.          To reflect the seriousness of the offense; to promote respect for the law, and to provide just
                     punishment for the offense;
         b.          To afford adequate deterrence to future criminal conduct;
         c.          To protect the public from further crimes of the defendant; and
         d.          To provide the defendant with needed correctional treatment in the most effective manner.
         3.          The kinds of sentences available;
         4.          The guideline sentencing range;

CR-104 (wpd 10/18)                          JUDGMENT & PROBATION/COMMITMENT ORDER                                       Page 2
               Case 2:18-cr-00690-ODW Document 58 Filed 07/13/20 Page 3 of 9 Page ID #:309

 USA vs.      Marcus Levar Ayers                                 Docket No.:   CR 18-00690-ODW

         5.          The need to avoid unwarranted sentence disparities among defendants with similar records who
                     have been found guilty of similar conduct.




CR-104 (wpd 10/18)                        JUDGMENT & PROBATION/COMMITMENT ORDER                               Page 3
               Case 2:18-cr-00690-ODW Document 58 Filed 07/13/20 Page 4 of 9 Page ID #:310

 USA vs.     Marcus Levar Ayers                                    Docket No.:   CR 18-00690-ODW


 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard
 Conditions of Probation and Supervised Release within this judgment be imposed. The Court may change
 the conditions of supervision, reduce or extend the period of supervision, and at any time during the
 supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            July 13, 2020
            Date                                                        U. S. District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S.
 Marshal or other qualified officer.

                                                          Clerk, U.S. District Court



            July 13, 2020                            By           Sheila English /s/
            Filed Date                                    Deputy Clerk




 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).


                     STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE


                     While the defendant is on probation or supervised release pursuant to this judgment:




CR-104 (wpd 10/18)                          JUDGMENT & PROBATION/COMMITMENT ORDER                           Page 4
               Case 2:18-cr-00690-ODW Document 58 Filed 07/13/20 Page 5 of 9 Page ID #:311
 1.    The defendant must not commit another federal, state, or local          9.    The defendant must not knowingly associate with any persons engaged
       crime;                                                                        in criminal activity and must not knowingly associate with any person
                                                                                     convicted of a felony unless granted permission to do so by the probation
 2.    he defendant must report to the probation office in the federal               officer. This condition will not apply to intimate family members, unless
       judicial district of residence within 72 hours of imposition of a             the court has completed an individualized review and has determined
       sentence of probation or release from imprisonment, unless                    that the restriction is necessary for protection of the community or
       otherwise directed by the probation officer;                                  rehabilitation;

 3.    The defendant must report to the probation office as instructed by      10.   The defendant must refrain from excessive use of alcohol and must not
       the court or probation officer;                                               purchase, possess, use, distribute, or administer any narcotic or other
                                                                                     controlled substance, or any paraphernalia related to such substances,
 4.    The defendant must not knowingly leave the judicial district                  except as prescribed by a physician;
       without first receiving the permission of the court or probation
       officer;                                                                11.   The defendant must notify the probation officer within 72 hours of being
                                                                                     arrested or questioned by a law enforcement officer;
 5.    The defendant must answer truthfully the inquiries of the probation
       officer, unless legitimately asserting his or her Fifth Amendment       12.   For felony cases, the defendant must not possess a firearm, ammunition,
       right against self-incrimination as to new criminal conduct;                  destructive device, or any other dangerous weapon;

 6.    The defendant must reside at a location approved by the probation       13.   The defendant must not act or enter into any agreement with a law
       officer and must notify the probation officer at least 10 days before         enforcement agency to act as an informant or source without the
       any anticipated change or within 72 hours of an unanticipated                 permission of the court;
       change in residence or persons living in defendant’s residence;
                                                                               14.   As directed by the probation officer, the defendant must notify specific
 7.    The defendant must permit the probation officer to contact him or             persons and organizations of specific risks posed by the defendant to
       her at any time at home or elsewhere and must permit confiscation             those persons and organizations and must permit the probation officer to
       of any contraband prohibited by law or the terms of supervision and           confirm the defendant’s compliance with such requirement and to make
       observed in plain view by the probation officer;                              such notifications;

 8.    The defendant must work at a lawful occupation unless excused by        15.   The defendant must follow the instructions of the probation officer to
       the probation officer for schooling, training, or other acceptable            implement the orders of the court, afford adequate deterrence from
       reasons and must notify the probation officer at least ten days               criminal conduct, protect the public from further crimes of the
       before any change in employment or within 72 hours of an                      defendant; and provide the defendant with needed educational or
       unanticipated change;                                                         vocational training, medical care, or other correctional treatment in the
                                                                                     most effective manner.




CR-104 (wpd 10/18)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                                              Page 5
               Case 2:18-cr-00690-ODW Document 58 Filed 07/13/20 Page 6 of 9 Page ID #:312
 USA vs.     Marcus Levar Ayers                                      Docket No.:   CR 18-00690-ODW


             The defendant must also comply with the following special conditions (set forth below).




 STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL
 SANCTIONS


        The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives
 interest or unless the fine or restitution is paid in full before the fifteenth (15th) day after the date of the
 judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject to penalties for default and delinquency under
 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable for offenses
 completed before April 24, 1996.


        If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision,
 the defendant must pay the balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.


        The defendant must notify the United States Attorney within thirty (30) days of any change in the
 defendant’s mailing address or residence address until all fines, restitution, costs, and special assessments are
 paid in full. 18 U.S.C. § 3612(b)(l)(F).


         The defendant must notify the Court (through the Probation Office) and the United States Attorney of
 any material change in the defendant’s economic circumstances that might affect the defendant’s ability to pay
 a fine or restitution, as required by 18 U.S.C. § 3664(k). The Court may also accept such notification from the
 government or the victim, and may, on its own motion or that of a party or the victim, adjust the manner of
 payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation
 18 U.S.C. § 3563(a)(7).


           Payments will be applied in the following order:


                     1. Special assessments under 18 U.S.C. § 3013;
              2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid
 before the United
                           States is paid):
                            Non-federal victims (individual and corporate),
                            Providers of compensation to non-federal victims,
                            The United States as victim;
                     3. Fine;
CR-104 (wpd 10/18)                            JUDGMENT & PROBATION/COMMITMENT ORDER                            Page 6
               Case 2:18-cr-00690-ODW Document 58 Filed 07/13/20 Page 7 of 9 Page ID #:313
 USA vs.     Marcus Levar Ayers                            Docket No.:   CR 18-00690-ODW




CR-104 (wpd 10/18)                  JUDGMENT & PROBATION/COMMITMENT ORDER                    Page 7
               Case 2:18-cr-00690-ODW Document 58 Filed 07/13/20 Page 8 of 9 Page ID #:314
 USA vs.     Marcus Levar Ayers                               Docket No.:    CR 18-00690-ODW




                                                     RETURN


 I have executed the within Judgment and Commitment as follows:

 Defendant delivered on                                                 to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal
 determined on
 Defendant delivered on                                                 to

      at
      the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and
      Commitment.

                                                     United States Marshal

                                                By
            Date                                     Deputy Marshal




                                                CERTIFICATE


 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original
 on file in my office, and in my legal custody.

                                                     Clerk, U.S. District Court

                                                By
            Filed Date                               Deputy Clerk




CR-104 (wpd 10/18)                    JUDGMENT & PROBATION/COMMITMENT ORDER                                    Page 8
               Case 2:18-cr-00690-ODW Document 58 Filed 07/13/20 Page 9 of 9 Page ID #:315
 USA vs.     Marcus Levar Ayers                                   Docket No.:   CR 18-00690-ODW




                                     FOR U.S. PROBATION OFFICE USE ONLY




Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke
supervision, (2) extend the term of supervision, and/or (3) modify the conditions of supervision.


      These conditions have been read to me. I fully understand the conditions and have been provided a
copy of them.




         (Signed)
                     Defendant                                      Date




                     U. S. Probation Officer/Designated Witness                    Date




CR-104 (wpd 10/18)                        JUDGMENT & PROBATION/COMMITMENT ORDER                              Page 9
